ORDER

PER CURIAM.
Randall K. Breckle (“Husband”) appeals from a judgment on a motion of contempt filed by Patricia A. Breckle (‘Wife”). The trial court did not find Husband in contempt but ordered him to pay additional money to Wife in accordance with an agreement between them that was incorporated into their decree of dissolution. Husband argued the trial court lacked jurisdiction, the decree language was too indefinite to be enforced, and the trial court improperly calculated the amount owed. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).